The alteration made in the designating petition was not substantial in character. Concededly no fraud was involved and the voters who signed the petition obviously intended to designate petitioner as a candidate for nomination for the office of councilman. On the conceded facts, the alteration in question was made before the petition passed out of the control of the notary public who took the acknowledgment. Permission to appeal to the Court of Appeals granted. Nolan, P. J., Adel, Sneed, Wenzel and Mae-Crate, JJ., concur. [195 Misc. 839.]